JOHNSON, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade for home consumption plus, when not included in such price, the costs of all containers of whatever nature and all other costs, charges, and expenses incidental to placing the merchandise in condition packed, ready for shipment to the United States, is the appraised unit values less two and one-half (2j4 %) per cent discount.
*271IT IS FURTHER STIPULATED AND AGREED, that there is no higher export value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
■ On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised unit values, less per centum discount.
Judgment will be rendered accordingly.